                                                        JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



MICHELE C.,                               No. ED CV 19-00084-JGB (DFM)

          Plaintiff,                      JUDGMENT

             v.

ANDREW M. SAUL, Commissioner
of Social Security,

          Defendant.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further
administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).



Date: February 27, 2020                    ___________________________
                                           JESUS G. BERNAL
                                           United States District Judge
